Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155444                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 155444
                                                                   COA: 335809
                                                                   Berrien CC: 2009-015792-FC
  WALLACE GEORGE CARLYLE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 27, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2017
           d1218
                                                                              Clerk